   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 1 of 15 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSE MIGUEL HERNANDEZ and FRANCISCO                                        Civil Action No.
UMANA CABRERA,

                                   Plaintiffs,

        -against-

TWIN HARBORS RESTAURANT CORP. and
KURT PEDERSEN,

                                    Defendants.
-----------------------------------------------------------------------X

                                                 COMPLAINT

        Plaintiffs, JOSE MIGUEL HERNANDEZ and FRANCISCO UMANA CABRERA

(hereinafter collectively, “Plaintiffs”), as and for their Complaint against Defendants, TWIN

HARBORS RESTAURANT CORP. and KURT PEDERSEN (hereinafter collectively,

“Defendants”), respectfully allege as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiffs bring this action under the Fair Labor Standards Act (hereinafter, the

“FLSA”), 29 U.S.C. §§ 201 et seq., Articles 6 and 19 of the New York Labor Law (hereinafter,

“NYLL”), and the supporting New York State Department of Labor Regulations of the Official

Compilation of Codes, Rules, and Regulations of the State of New York promulgated by the

Commissioner of Labor pursuant to the Minimum Wage Act (hereinafter, the “Regulations”),

including Part 146 of Title 12, to recover unpaid overtime compensation, unpaid spread of hours

compensation, and for other relief.

        2.       Jurisdiction over Plaintiffs’ FLSA claims is based upon Section 216(b) of the

FLSA, 29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.



                                                        1
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 2 of 15 PageID #: 2




         3.     The Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. §1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.

         4.     Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.

                                              PARTIES

         5.     Plaintiff Jose Miguel Hernandez (hereinafter, “Hernandez”) was employed by

Defendants as a kitchen assistant from on or about May 2001 until on or about May 28, 2017 at

Defendants’ “Twin Harbors Restaurant” located at 341 Bayville Avenue, Bayville, New York

11709.

         6.     Plaintiff Francisco Umana Cabrera (hereinafter, “Cabrera”) was employed by

Defendants as a cook from on or about 1995 through on or about April 12, 2017 at Defendants’

“Twin Harbors Restaurant” located at 341 Bayville Avenue, Bayville, New York 11709.

         7.     According to the New York State Department of State, Division of Corporations,

Defendant Twin Harbors Restaurant Corp. (hereinafter, “Twin Harbors”) is a New York domestic

corporation duly organized and existing under and by virtue of the laws of the State of New York.

         8.     According to the New York State Department of State, Division of Corporations,

Defendant Twin Harbors maintains a principal executive office located at 341 Bayville Avenue,

Bayville, New York 11709.

         9.     Upon information and belief, at all relevant times, Defendant Twin Harbors owned

and operated the “Twin Harbors Restaurant” located at 341 Bayville Avenue, Bayville, New York

11709.




                                                   2
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 3 of 15 PageID #: 3




        10.    Upon information and belief, Defendant Kurt Pedersen (hereinafter, “Pedersen”) is

a resident of the State of New York.

        11.    Upon information and belief, at all relevant times, Defendant Pedersen was a

shareholder, owner, officer, director, and/or managing agent of Defendant Twin Harbors.

        12.    Upon information and belief, at all relevant times, Defendant Twin Harbors was

owned, operated, and/or controlled by Defendant Pedersen.

        13.    Upon information and belief, at all relevant times, Defendant Pedersen exercised

operational control over Defendant Twin Harbors, controlled significant business functions of

Defendant Twin Harbors, determined employee salaries, made hiring decisions, and acted on

behalf of and in the interest of Defendant Twin Harbors in devising, directing, implementing, and

supervising the wage and hour practices and policies relating to their employees, including

Plaintiffs.

        14.    Upon information and belief, at all relevant times, Defendant Pedersen participated

in running the daily operations of Defendant Twin Harbors.

        15.    Upon information and belief, at all relevant times, Defendant Pedersen participated

in the management and supervision of Plaintiffs and their work for Defendants at the “Twin

Harbors Restaurant.”

        16.    Defendants had substantial control over Plaintiffs’ working conditions and the

unlawful policies and practices alleged herein.

        17.    Defendants maintained control, oversight, and direction over Plaintiffs, including

timekeeping, payroll, and other employment practices applied to them.

        18.    Defendants Twin Harbors and Pedersen are covered employers within the meaning

of the FLSA and the NYLL, and, at all relevant times, employed Plaintiffs.



                                                  3
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 4 of 15 PageID #: 4




                                               FACTS

        19.     At all times relevant to this action, Plaintiffs were employed for the benefit of and

at the direction of Defendants at their “Twin Harbors Restaurant.”

        20.     During the relevant period of their employment with Defendants, Plaintiffs were

not required to clock-in at the beginning of their shifts or to clock-out at the end of their shifts.

        21.     Upon information and belief, Defendant Pedersen wrote the times that Plaintiffs

began and ended each shift in a notebook each day.

        22.     Upon information and belief, Defendants are in possession of Plaintiffs’ time

records for the hours that Plaintiffs worked on a daily and weekly basis.

        23.     During the relevant period of Plaintiff Hernandez’s employment, his primary duties

included preparing food for the cooks, making salads, and preparing desserts.

        24.     During the relevant period of Plaintiff Cabrera’s employment, his primary duties

included preparing and cooking food.

        25.     In addition to the duties performed by Plaintiffs at the “Twin Harbors Restaurant,”

Defendant Pedersen also required Plaintiffs to perform manual labor at his personal residence, the

residence of his father, and the residence of his mother-in-law, including shoveling snow, raking

leaves, gardening, and cleaning the yards.

        26.     From about April through about October of each year during the relevant period of

Plaintiff Hernandez’s employment, Plaintiff Hernandez worked at the “Twin Harbors Restaurant”

seven (7) days per week as follows: Monday through Thursday from about 2:00 p.m. until about

11:30 p.m., and Friday through Sunday from about 11:00 a.m. until about 12:00 a.m.




                                                   4
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 5 of 15 PageID #: 5




       27.     From about November through about March of each year during the relevant period

of Plaintiff Hernandez’s employment, Plaintiff Hernandez worked the same schedule at the “Twin

Harbors Restaurant” but with Monday off.

       28.     Additionally,   year-round,    Plaintiff     Hernandez   worked   at   the   various

aforementioned residences on Monday and Wednesday each week from about 8:00 a.m. until about

12:00 p.m.

       29.     During the relevant period of Plaintiff Hernandez’s employment, he was not given

and did not take uninterrupted meal breaks during his shifts.

       30.     During this time, Plaintiff Hernandez worked eighty-five (85) hours per week

during those weeks in which he worked seven (7) days, and seven-five and one-half (75.5) hours

per week during those weeks in which he did not work on Monday at the restaurant.

       31.     From about April through about October of each year during the relevant period of

Plaintiff Cabrera’s employment, Plaintiff Cabrera worked at the “Twin Harbors Restaurant” seven

(7) days per week as follows: Monday through Thursday from about 3:00 p.m. until about 11:30

p.m., and Friday through Sunday from about 11:00 a.m. until about 11:30 p.m.

       32.     From about November through about March of each year during the relevant period

of Plaintiff Cabrera’s employment, Plaintiff Cabrera worked the same schedule at the “Twin

Harbors Restaurant” but with Tuesday off.

       33.     Additionally, year-round, Plaintiff Cabrera worked at the various aforementioned

residences on Monday and Wednesday each week from about 8:00 a.m. until about 12:00 p.m.

       34.     During the relevant period of Plaintiff Cabrera’s employment, he was not given and

did not take uninterrupted meal breaks during his shifts.




                                                 5
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 6 of 15 PageID #: 6




        35.    During this time, Plaintiff Cabrera worked seventy-nine and one-half (79.5) hours

per week during those weeks in which he worked seven (7) days, and seventy-one (71) hours per

week during those weeks in which he did not work on Tuesday at the restaurant.

        36.    During the relevant period of Plaintiffs’ employment, Defendants paid Plaintiffs an

hourly rate of pay.

        37.    During the relevant period of Plaintiffs’ employment, Defendants paid Plaintiffs in

cash on a weekly basis.

        38.    During the relevant period of Plaintiffs’ employment, Defendant Pedersen added

the number of hours that Plaintiffs worked at the aforementioned residences to the number of hours

that they worked at the “Twin Harbors Restaurant,” and paid them for such additional hours

through the restaurant at the same hourly rate.

        39.    During the relevant period of Plaintiffs’ employment, Defendants paid Plaintiffs

straight-time for all hours worked.

        40.    During the relevant period of Plaintiffs’ employment, Defendants did not pay

Plaintiffs overtime compensation for any hours that they worked in excess of forty (40) hours per

week.

        41.    During the relevant period of Plaintiffs’ employment, Defendants did not pay

Plaintiffs one and one-half times their regular rates of pay for any of the hours that they worked in

excess of forty (40) hours per week.

        42.    During the relevant period of Plaintiffs’ employment, Plaintiffs regularly worked

shifts that exceeded ten (10) hours per day.




                                                  6
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 7 of 15 PageID #: 7




        43.    Despite Plaintiffs working shifts that exceeded ten (10) hours per day, Defendants

did not pay them spread of hours compensation at a rate of one (1) additional hour of pay at the

statutory minimum wage rate for each day that they worked in excess of ten (10) hours.

        44.    Defendants did not provide Plaintiffs with complete and accurate earnings

statements, pay stubs, cash receipts, or any other complete and accurate wage statement along with

their weekly earnings, as required by the NYLL.

        45.    Defendant Pedersen participated in the decision to fire Plaintiffs.

        46.    Defendant Pedersen participated in setting Plaintiffs’ work schedules.

        47.    Defendant Pedersen participated in deciding the hours that Plaintiffs worked.

        48.    Defendant Pedersen participated in deciding the manner in which Plaintiffs were

paid.

        49.    Defendant Pedersen participated in the daily supervision of Plaintiffs’ duties.

        50.    Defendant Pedersen participated in deciding the job duties that Plaintiffs performed

on a daily basis.

        51.    Defendant Pedersen participated in running the day-to-day operations of Defendant

Twin Harbors during Plaintiffs’ employment.

        52.    Defendants managed Plaintiffs’ employment, including the amount of overtime

worked.

        53.    Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

        54.    Defendants were aware of Plaintiffs’ work hours but failed to pay them the full

amount of overtime compensation to which they were entitled for this work time under the law.




                                                 7
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 8 of 15 PageID #: 8




       55.     Defendants were aware that Plaintiffs regularly worked in excess of ten (10) hours

per day but failed to pay them the full amount of spread of hours compensation to which they were

entitled for this work time under the law.

       56.     Defendants’ failure to pay proper wages in a timely manner has been made without

good faith, willfully, and with a reckless disregard for Plaintiffs’ rights, and Plaintiffs have been

damaged by such failures.

                                     COUNT I
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                              29 U.S.C. § 201 ET SEQ.
                     FAILURE TO COMPENSATE FOR OVERTIME

       57.     Plaintiffs reassert and reallege the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       58.     The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       59.     Defendants were and are subject to the overtime pay requirements of the FLSA

because Defendant Twin Harbors was and continues to be an enterprise engaged in commerce or

in the production of goods for commerce.

       60.     At all times relevant to this Complaint, Defendant Twin Harbors had, and continues

to have, two (2) or more employees handle goods or materials that have moved in interstate

commerce, including Plaintiffs who handled food items and other kitchen equipment that

originated outside of the State of New York.

       61.     Upon information and belief, the gross annual volume of sales made or business

done by Defendant Twin Harbors for the years 2016 and 2017 was not less than $500,000.00.

                                                 8
   Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 9 of 15 PageID #: 9




        62.    At all times relevant to this action, Plaintiffs were entitled to the rights, benefits,

and protections granted by the FLSA, 29 U.S.C. § 207, et seq.

        63.    Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

to at least one and one-half times the employee’s regular rate of pay, for all hours worked in excess

of forty (40) hours per week.

        64.    By the above-alleged conduct, Defendants have violated the FLSA by failing to pay

Plaintiffs overtime compensation as required by the FLSA.

        65.    Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

        66.    However, none of the Section 13 exemptions apply to Plaintiffs because they have

not met the requirements for coverage under the exemptions.

        67.    Defendants have acted willfully and have either known that their conduct violated

the FLSA or have shown reckless disregard for the matter of whether their conduct violated the

FLSA.

        68.    Defendants have not acted in good faith with respect to the conduct alleged herein.

        69.    As a result of Defendants’ violations of the FLSA, Plaintiffs have incurred harm

and loss in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and

costs of litigation, pursuant to 29 U.S.C. § 216(b).

                                   COUNT II
                     VIOLATION OF THE NEW YORK LABOR LAW
                               ARTICLES 6 AND 19
                     FAILURE TO COMPENSATE FOR OVERTIME

        70.    Plaintiffs reassert and reallege the allegations set forth in each of the above

paragraphs as though fully set forth herein.




                                                 9
 Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 10 of 15 PageID #: 10




       71.     At all times relevant to this Action, Plaintiffs were employed by Defendants within

the meaning of New York Labor Law §§ 2 and 651.

       72.     At all times relevant to this Action, Defendants were “employers” of Plaintiffs

within the meaning of the NYLL and the supporting Regulations pertaining thereto.

       73.     At all times relevant to this Action, Defendant Twin Harbors was a restaurant as

defined by the regulations pertaining to the NYLL.

       74.     At all times relevant to this Action, Plaintiffs were “employees” of Defendants

within the meaning of the NYLL and the supporting Regulations pertaining thereto.

       75.     At all times relevant to this Action, Plaintiffs were “employees” in the hospitality

industry as defined by the regulations pertaining to the NYLL.

       76.     At all times relevant to this Action, Defendants employed Plaintiffs, suffering or

permitting them to work within the meaning of the NYLL and the supporting Regulations

pertaining thereto.

       77.     The overtime wage provisions of Article 19 of the NYLL and its supporting

Regulations apply to Defendants and protect Plaintiffs.

       78.     Under New York law, an employee must be paid overtime, equal to one and one-

half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per week

in the manner and methods provided by the FLSA. 12 N.Y.C.R.R. §§ 146-1.4.

       79.     By the above-alleged conduct, Defendants failed to pay Plaintiffs overtime

compensation as required by the NYLL and the Regulations pertaining thereto.

       80.     By the above-alleged conduct, Defendants failed to pay Plaintiffs overtime

compensation for the time periods in which they worked in excess of forty (40) hours per week.

       81.     Plaintiffs were not exempt from the overtime provisions of the NYLL, because they



                                                10
 Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 11 of 15 PageID #: 11




did not meet the requirements for any of the reduced number of exemptions available thereunder.

       82.     Defendants acted willfully and either knew that their conduct violated the NYLL

or showed a reckless disregard for the matter of whether their conduct violated the NYLL.

       83.     Defendants have not acted in good faith with respect to the conduct alleged herein.

       84.     As a result of Defendants’ violations of the NYLL, Plaintiffs have incurred harm

and loss in an amount to be determined at trial, in addition to liquidated damages, reasonable

attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                                  COUNT III
                    VIOLATION OF THE NEW YORK LABOR LAW
                              ARTICLES 6 AND 19
                FAILURE TO PAY SPREAD OF HOURS COMPENSATION

       85.     Plaintiffs reassert and reallege the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       86.     In violation of the NYLL and the regulations pertaining thereto, Defendants failed

to pay Plaintiffs an additional hour of pay at the statutory minimum wage rate when the spread of

hours between the beginning and end of Plaintiffs’ workday exceeded ten (10) hours.

       87.     Such failures constituted outrageous conduct, made knowingly and willfully, or

with a reckless indifference to Plaintiffs.

       88.     Defendants acted willfully and either knew that their conduct violated the NYLL

or showed a reckless disregard for the matter of whether their conduct violated the NYLL.

       89.     Defendants have not acted in good faith with respect to the conduct alleged herein.

       90.     As a result of Defendants’ violation of the NYLL and the regulations pertaining

thereto, Plaintiffs have incurred harm and loss in an amount to be determined at trial, along with

liquidated damages, interest, and attorneys’ fees and costs of litigation.




                                                 11
 Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 12 of 15 PageID #: 12




                                   COUNT IV
                     VIOLATION OF THE NEW YORK LABOR LAW
                            ARTICLE 6, SECTION 195(3)
                     FAILURE TO PROVIDE WAGE STATEMENTS

       91.     Plaintiffs reassert and reallege the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       92.     Defendants willfully failed to provide Plaintiffs complete and accurate wage

statements with their wages each week as required by NYLL § 195(3), which were to include,

among other things, the dates of work covered by each payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; and

the number of regular hours worked and the number of overtime hours worked.

       93.     Through their knowing and intentional failure to provide Plaintiffs with complete

and accurate wage statements, Defendants have willfully violated NYLL §§ 190 et seq. and the

supporting Regulations.

       94.     Due to Defendants’ willful violations of the NYLL, Plaintiffs are entitled to recover

statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, by and through their attorneys, Neil H. Greenberg & Associates,

P.C., demand judgment against Defendants, jointly and severally, and in favor of Plaintiffs, for a

sum that will properly, adequately, and completely compensate Plaintiffs for the nature, extent,

and duration of the damages, costs of this action, and as follows:

       A.      Declare and find that Defendants committed one or more of the following acts:

               1.      Violated provisions of the FLSA by failing to pay overtime
                       compensation to Plaintiffs;



                                                 12
 Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 13 of 15 PageID #: 13




              2.     Willfully violated the provisions of the FLSA;

              3.     Violated the provisions of the NYLL by failing to pay
                     overtime and spread of hours compensation to Plaintiffs;

              4.     Willfully violated the applicable provisions of the NYLL;

              5.     Violated the provisions of the NYLL by failing to provide
                     wage statements to Plaintiffs;

       B.     Award compensatory damages, including all overtime and spread of hours

compensation owed, in an amount according to proof;

       C.     Award liquidated damages under the NYLL, or alternatively the FLSA;

       D.     Award statutory damages under the NYLL;

       E.     Award interest on all NYLL overtime and spread of hours compensation due

accruing from the date such amounts were due;

       F.     Award all costs, disbursements, and attorney’s fees incurred in prosecuting this

action; and

       G.     Provide such further relief as the Court deems just and equitable.

Dated: Massapequa, New York
       May 3, 2019
                                                     _______________________________
                                                     Neil H. Greenberg, Esq.
                                                     Neil H. Greenberg & Associates, P.C.
                                                     Attorneys for the Plaintiffs
                                                     4242 Merrick Road
                                                     Massapequa, New York 11758
                                                     Tel: 516.228.5100
                                                     nhglaw@nhglaw.com




                                                13
Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 14 of 15 PageID #: 14
Case 2:19-cv-02626-SJB Document 1 Filed 05/03/19 Page 15 of 15 PageID #: 15
